Stephens, J.
¶40 (dissenting) — I agree with the majority’s observation that there is no perfect trial. Yet, parties *592are entitled to a fair trial, including the ability to present their theory of the case. Moreover, the jury is entitled to decide the facts. By excluding relevant evidence of Theodore Lutz’s statutory violation based on the factual determination that it played no part in the motorcycle accident, the trial court improperly prevented Amber Kappelman from arguing her theory of the case and encroached on the jury’s prerogative to determine proximate cause. I would reverse and remand for a new trial.
ANALYSIS
¶41 The trial court excluded evidence that at the time of the accident Mr. Lutz was operating the motorcycle in violation of his limited instruction permit, was cited, admitted to the infraction, and paid the fine. The majority describes the issue as whether having “the piece of paper (his motorcycle endorsement) in his back pocket” would have made the accident less likely. Majority at 585. This misses the significance of the issue. A motorcycle endorsement is not simply a “piece of paper.” The motorcycle endorsement program under chapter 46.20 RCW is designed to assure that motorcycle operators have the skills necessary for safe on-street operation. See RCW 46.20.515; RCW 46.81A.001 (purpose). This is consistent with the general purpose of the chapter to prevent reckless or negligent drivers from operating vehicles on the public highways. Frank v. Dep’t of Licensing, 94 Wn. App. 306, 311, 972 P.2d 491 (1999). In order to obtain a motorcycle endorsement, a person must be able to demonstrate the ability to safely maneuver a motorcycle, “including emergency braking and turning as may be required to avoid an impending collision.” RCW 46.20.515. Because a person who has merely an instruction permit is still learning to ride a motorcycle and has not yet passed a motorcycle driving test, he or she may not carry passengers or drive during hours of darkness. RCW 46.20.510(2). It is undisputed that Mr. Lutz violated RCW 46.20.510(2).
*593¶42 Notably, the trial court recognized that Mr. Lutz’s inexperience operating a motorcycle was relevant, Report of Proceedings (Motions) at 16, yet disallowed evidence of the statutory violation to show such inexperience constituted negligence. Because inexperience may not necessarily indicate negligence in a particular setting, however, evidence of the statutory violation was not only relevant but necessary to provide the jury a context in which to evaluate Mr. Lutz’s inexperience. Given that the central purpose of the motorcycle endorsement program is to assure that motorcycle operators possess the necessary skills for safe on-street driving, a motorcycle endorsement bears directly on the experience of the operator. The majority gives too little credence to the purpose of a motorcycle endorsement when it concludes, “[Mr. Lutz’s] speed, reaction to the circumstances, and inexperience would not have changed with a motorcycle endorsement.” Majority at 587.
¶43 The trial court refused to allow evidence of the statutory violation without applying the proper analysis to determine admissibility. Although there was much argument and briefing on this issue, the trial court did not address RCW 5.40.050 or the test under Restatement (Second) of Torts § 286 (1965) in its ruling on the motion in limine. A court’s discretionary decision is untenable if it was reached without applying the proper legal standard. T.S. v. Boy Scouts of Am., 157 Wn.2d 416, 423-24, 138 P.3d 1053 (2006). The majority does not address this. RCW 5.40.050 states that a breach of duty imposed by a statute may be considered by the trier of fact as evidence of negligence. A statute may impose a duty that differs from the duty of ordinary care. Mathis v. Ammons, 84 Wn. App. 411, 416, 928 P.2d 431 (1996), review denied, 132 Wn.2d 1008 (1997). For more than 30 years, Washington has followed the four-part test set forth in the Restatement (Second) of Torts § 286 to determine if a statute imposes such a duty. Id.; see also Barrett v. Lucky Seven Saloon, Inc., 152 Wn.2d 259, 269, 96 P.3d 386 (2004). Under this test,
[t]he statute’s purposes, exclusively or in part, must be (1) to protect a class of persons that includes the person whose *594interest is invaded; (2) to protect the particular interest invaded; (3) to protect that interest against the kind of harm that resulted; and (4) to protect that interest against the particular hazard from which the harm resulted.
Mathis, 84 Wn. App. at 416. When a statute meets this test, evidence of a statutory violation is admissible on the issue of negligence. Id. at 417-18. And the party offering the evidence is entitled to a jury instruction consistent with RCW 5.40.050. 6 Washington Practice: Washington Pattern Jury Instructions: Civil 60.03, at 481 (5th ed. 2005) (WPI); see Barrett, 152 Wn.2d at 274-75.
¶44 Ms. Kappelman demonstrated that evidence of Mr. Lutz’s statutory violation meets the Restatement test. As noted, the general purpose of chapter 46.20 RCW is to prevent reckless or negligent drivers from operating vehicles on the public highways. The class of people protected by the motorcycle endorsement program includes citizens who share the public highways with motorcycle operators. This certainly includes Ms. Kappelman.
¶45 The second and third Restatement inquiries ask whether RCW 46.20.510 was intended to protect against the interest invaded and the harm that resulted. See Barrett, 152 Wn.2d at 273. The statute here undeniably sought to protect Ms. Kappelman from being injured in a motorcycle accident.
¶46 Finally, the statutory purpose and language make clear that RCW 46.20.510 was aimed to protect against the type of danger that caused Ms. Kappelman’s injuries. See Barrett, 152 Wn.2d at 273. The motorcycle endorsement program is designed to promote motorcycle safety and protect others from harm that may result from a driver lacking the experience and skill necessary to obtain a motorcycle endorsement. See RCW 46.20.515, .520; RCW 46.81A.001. Because Ms. Kappelman established that RCW 46.20.510 met the requirements of Restatement § 286, the evidence of Mr. Lutz’s statutory violation was *595evidence of negligence that should have been admitted under RCW 5.40.050.4
¶47 In affirming the trial court’s exclusion of this evidence, the majority finds persuasive its reliance on Holz v. Burlington Northern Railroad, 58 Wn. App. 704, 794 P.2d 1304 (1990). In that case, 16-year-old Jody Holz died after driving his motorcycle into a black railroad tank car that was straddling an unlit county road. Id. at 705. His family brought a wrongful death suit against the railroad and the county. Id. The trial court granted the family’s motion to exclude any reference to the fact that Jody did not have a motorcycle endorsement at the time of the accident and was violating the terms of his instruction permit. Id. at 705-06. After a jury found the railroad 95 percent responsible, it appealed, claiming the court erred in excluding reference to Jody’s statutory violation. Id. at 706. The court of appeals affirmed, concluding on the facts of the case that the statutory violation was not a proximate cause of the accident. Id. at 708-10.
¶48 Significantly, Holz was decided on the narrow ground that no reasonable jury could find a causal link between the statutory violation and the accident. The court explained:
Here, there was no testimony or other evidence that a holder of a motorcycle endorsement, even if more experienced and knowledgeable than Jody Holz, would have been less likely to collide with Burlington Northern’s tank car. Speed was not a significant factor. . . . Knowing the relevant facts, the jury concluded the accident was due almost entirely to Burlington Northern’s failure to exercise due care at a time when visibility was crucial to a licensed or unlicensed rider alike.
*596Id. at 710-11 (footnote omitted). The court further observed that the railroad “[did] not point to any portion of the record or even argue that Jody Holz was less experienced or knowledgeable than a holder of a motorcycle endorsement.” Id. at 710 n.5. “The evidence indicates that the problem was a lack of visibility, not any lack of skill, capability, or care that a fully licensed rider would have possessed or exercised but which Jody Holz did not.” Id. at 712.
¶49 In contrast to Holz, Mr. Lutz’s skill, capability, and care as a motorcycle operator were squarely at issue in this case. Contrary to the reasoning of the majority, the test under Holz is not whether a party “could have still been negligent even with the endorsement,” majority at 587, but whether the lack of an endorsement provided evidence of negligence making the accident more or less likely. Holz, 58 Wn. App. at 710-11. The situation here is more analogous to White v. Peters, 52 Wn.2d 824, 329 P.2d 471 (1958), which the court in Holz recognized reflects the general rule that this is an issue of proximate cause to be decided by the jury. See Holz, 58 Wn. App. at 709-10 (recognizing jury question in White because “the evidence supported an inference that the plaintiff’s violation of the restriction was a proximate cause of the accident”); White, 52 Wn.2d at 828 (holding “[w]hether his noncompliance is a proximate cause of the accident is a jury question in the circumstances of this case”). The majority erroneously reads Holz as providing a general rule of exclusion, as did the trial court. The result is that the jury in this case was deprived of probative evidence of negligence and asked to render a verdict without the benefit of having all the facts.
¶50 I respectfully dissent.5
Review granted at 164 Wn.2d 1001 (2008).

 Whether the trial court properly excluded evidence of the citation and infraction presents a different issue. I agree with the majority that evidence of a citation is generally inadmissible opinion testimony. See majority at 587; Billington v. Schaal, 42 Wn.2d 878, 882, 259 P.2d 634 (1953). Evidence of an admitted infraction, while generally allowed as an admission against interest, may be excluded as cumulative when the opponent otherwise admits a statutory violation. Henry v. Leonardo Truck Lines, Inc., 24 Wn. App. 643, 644-45, 602 P.2d 1203 (1979). Accordingly, though the trial court erred in excluding all evidence of Mr. Lutz’s statutory violation, it was within its discretion to limit the evidence and exclude the citation and admitted infraction.


 I have no quarrel with the majority’s resolution of the other issues raised by Ms. Kappelman. I note, however, that the giving of the emergency instruction based on WPI 12.02, while not error in itself, compounded the court’s error in not allowing Ms. Kappelman to present evidence of Mr. Lutz’s statutory violation. A claim of emergency is appropriate in defense to a claim of negligence based on a statutory violation. WPI 60.01.01 cmt. at 479; see, e.g., Wood v. Chi., Milwaukee, St. Paul & Pac. R.R., 45 Wn.2d 601, 608, 277 P.2d 345 (1954). Here, *597the jury heard only half of the story, as Mr. Lutz was allowed to advance his emergency theory but Ms. Kappelman was not allowed to offer opposing evidence of the statutory violation.